Title: From George Washington to Timothy Pickering, 27 January 1783
From: Washington, George
To: Pickering, Timothy


                        
                            
                            Sir
                            Head Quarters Newburg Jany 27, 1783
                        
                        I have to request you will as soon as possible, give me an Estimate of all those things in your Department,
                            (noting the expence of each in the best manner you are able) which will be requisite to enable the Army to take the field
                            and to prosecute vigorous operations, in case the War should continue another Campaign; in this Estimate I would have
                            comprehended particularly, the means of Transportation by land and Water, Viz. Horses & Teams for the Artillery
                            and Baggage, Forage, Wheel Carriages, Artificers, Waggoners, Boats and Watermen: also Tools, Tents, Camp Equipage of all
                            Kinds; and in general every Article that comes properly within your Province.
                        It is likewise my wish, Sir, that you would exhibit at the same time, a State of your Department annexd to
                            the beforementioned Estimate in such manner, as to Shew at a single view, which of those Articles the public are or may be
                            possessed of, from your present resources; and what specific Articles must be provided by ways and Means which are yet to
                            be devised.
                        I can scarcely expect your Estimate to be perfectly accurate in all Respects, it will be sufficient for my
                            purpose to have the best calculation you can make, as founded upon the established Allowances, the current Prices, and
                            your own experience. As to the number of Troops for whom provision is to be made, I can only observe, that altho’ in your
                            present Estimate it may be sufficient to include Eight complete Regiments in addition to the force now in this Quarter,
                            yet in case Offensive Operations should be Ultimately Resolved on, a very considerable number of Tents and many other
                            Articles would be required for the Militia that must then be called into Services. I am Sir Your most humble Servant
                        
                            Go: Washington
                        
                        
                            P.S. Upon further consideration I shall have occasion for duplicate Estimates which I desire you to
                                have made out accordingly.
                            Three New Marquees will be wanted for the Gentlemen of my family next Campaign—and exclusive of these one
                                to be exchanged for that now in my possession as I mentiond to you.
                            I must also desire you to take the earliest opportunity the weather may afford to have all the boats that
                                are Repairable put into the best order for service as I propose to accustom the troops as soon as the river is
                                Navigable to the Manoeuvres of Embarkation & debarkation.
                        
                        
                            Go: Washington
                        
                    